Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105787546 (cited by the Applicant).
Regarding claim 1, CN 105787546 reference discloses an electronic device (Fig 1-5, pages 2-10) comprising: - a functional module (page 4, sensors and D/A converter module) arranged to provide an active function; - a communication module (communication module, page 4) arranged to communicate with an external communication device (RFID module); and - an energy harvesting module (power module, page 4) arranged to transform a source energy from an external source (solar) or from ambient environment to electrical energy for energizing both the communication module and the functional module.  

Regarding claim 3, CN 105787546 reference discloses wherein the source energy includes light energy (solar).  
Regarding claim 4, CN 105787546 reference discloses wherein the energy harvester includes a photovoltaic panel (implies in solar).  
Regarding claim 5, CN 105787546 reference discloses wherein the source energy includes radio-frequency waves (wireless).  
Regarding claim 6, CN 105787546 reference discloses wherein the radio-frequency waves are arranged to be radiated from a radio-frequency identification (RFID) reader (pages 3-4).  
Regarding claim 7, CN 105787546 reference discloses wherein the energy harvester comprises a radio-frequency energy harvesting antenna (pages 3-4).  
Regarding claim 8, CN 105787546 reference discloses wherein the energy harvesting module further comprises an energy storage arranged to store the transformed electrical energy (pages 3-4).  

Regarding claim 10, CN 105787546 reference discloses wherein the communication module comprises a communication antenna arranged to communicate with the external communication device (pages 3-4).  
Regarding claim 11, CN 105787546 reference discloses wherein the communication module further comprises a memory chip arranged to store an output from the functional module (pages 3-4).  
Regarding claim 12, CN 105787546 reference discloses wherein the communication module includes a Bluetooth communication module (page 3).  
Regarding claim 13, CN 105787546 reference discloses wherein the communication module includes a Bluetooth Low Energy (BLE) communication module (implies in page 3).  
Regarding claim 14, CN 105787546 reference discloses wherein the communication module includes a radio-frequency communication module (pages 3-4).  

Regarding claim 16, CN 105787546 reference discloses wherein the communication module includes a radio-frequency identification (RFID) transponder (pages 6-7).  
Regarding claim 17, CN 105787546 reference discloses wherein the external communication device includes an RFID reader arranged to energies both the RFID transponder and the functional module when upon the RFID reader reads the RFID transponder (pages 6-7).  
Regarding claim 18, CN 105787546 reference discloses wherein the functional module includes a sensor (pages 8-10).  
Regarding claim 19, CN 105787546 reference discloses wherein the sensor is arranged to detect one or more attributes of an environment or an object by monitoring one or more electronic outputs, and wherein the one or more electronic outputs change in response to the one or more attributes of the environment or the object (pages 7-10).  
Regarding claim 20, CN 105787546 reference discloses wherein the sensor includes a temperature sensor and/or a humidity sensor (page 3-4, 8).  

Regarding claim 22, CN 105787546 reference discloses a monitoring system comprising at least one electronic device wherein the external communication device is arranged to communicate with the at least one electronic device so as to monitor one or more attributes of an environment or an object (pages 8-10).  
Regarding claim 23, CN 105787546 reference discloses the monitoring system wherein the external communication device is arranged to repeatedly communicate with the at least one electronic device in a predetermined time interval so as to monitor the one or more attributes of the environment or the object within a predetermined time period (page 10).  
Regarding claim 24, CN 105787546 reference discloses the monitoring system wherein the external communication device is further arranged to determine a position of each of the electronic device based on a signal received by the communication device (page 9).   
.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho (US 20160204620) discloses a smart phone with wireless power charging device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849